t c memo united_states tax_court i c hemmings and sue b hemmings et al petitioners v commissioner of internal revenue respondent docket nos filed date lawrence william sherlock and robert i white for petitioners bruce leonard locke for petitioner sue b hemmings john p jankowski and joseph t ferrick for respondent cases of the following petitioners are consolidated herewith claude p brown and estate of mary stroud brown deceased claude p brown executor docket no i c hemmings and sue b hemmings docket no isaac c hemmings and mary sue hemmings docket no the names isaac c hemmings and mary sue hemmings refer to the same individuals as the names i c hemmings and sue b hemmings respectively memorandum opinion dawson judge these consolidated cases were assigned to special_trial_judge carleton d powell pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge that is set forth below opinion of the special_trial_judge powell special_trial_judge respondent determined deficiencies and additions to tax in petitioners' federal income taxes as follows i c hemmings and sue b hemmings additions to tax docket no year deficiency sec_6653 sec_6653 sec_6661 dollar_figure dollar_figure -- -- big_number big_number -- -- big_number big_number -- -- big_number big_number -- big_number big_number dollar_figure big_number big_number big_number percent of the interest due on dollar_figure percent of the interest due on dollar_figure percent of the interest due on dollar_figure unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure claude p brown and estate of mary stroud brown deceased claude p brown executor addition_to_tax docket no year deficiency sec_6653 dollar_figure dollar_figure respondent also determined with respect to petitioners i c hemmings and sue b hemmings that the entire deficiency amounts for and and dollar_figure of the deficiency for are substantial underpayments due to tax-motivated transactions under sec_6621 and that the increased rate of interest under sec_6621 is applicable petitioner i c hemmings mr hemmings and petitioner sue b hemmings mrs hemmings collectively the hemmingses resided in florida at the time their petitions were filed in docket nos and petitioner claude p brown mr brown resided in florida at the time the petition was filed in docket no pursuant to an order of this court dated date these cases were consolidated for purposes of briefing and opinion after concessions the issues are whether mrs hemmings is entitled to relief under the so-called innocent spouse provisions of sec_6013 for any of the taxable years or whether mr brown and or the hemmingses made a valid election pursuant to sec_508 and or of the economic_recovery_tax_act_of_1981 erta publaw_97_34 95_stat_172 with respect to their commodity trading activities for the taxable_year and the fair_market_value on the date of contribution of boxes of gemstones donated by mr hemmings to the gospel fellowship association in background mr brown is the father of mrs hemmings and at one time was the sole owner of brown transport corp brown transport a trucking company mrs hemmings a former school teacher obtained a b a in education from emory university and a master's degree in early childhood education mrs hemmings married mr hemmings in at which time she resigned from teaching and afterwards devoted her time to being a mother and housewife after service with the u s marine corps mr hemmings performed various jobs in the trucking industry including loading and driving trucks he attended woodrow wilson law college at night mr hemmings graduated in and soon thereafter obtained employment at brown transport he never practiced law or passed the bar around mr hemmings became president and chief_executive_officer of brown transport through the years mr hemmings incrementally purchased stock in brown transport brown transport grew rapidly and the hemmingses profited as a result by the hemmingses collectively owned assets worth in excess of dollar_figure million including a 30-percent interest in brown transport valued at dollar_figure million truck stops residences an airplane a boat and an ownership_interest in a manufacturing plant and construction company by the mid-1980's brown transport was the ninth largest trucking company in the united_states mrs hemmings' net_worth was dollar_figure to dollar_figure million and consisted of real_estate between and mr hemmings speculated in commodity and treasury bill futures through various brokers and investment advisers including e f hutton co merrill lynch acli government securities inc acli and elms management services inc elms some of these transactions and for our discussion here primarily the acli4 and elms transactions were straddles that purportedly produced substantial ordinary or short-term_capital_losses in earlier years and in subsequent years produced capital_gains the validity of these losses was challenged by the commissioner and notices of deficiency were issued to the hemmingses and mr brown for each year from to acli and elms transactions the only shareholders of brown transport were messrs brown and hemmings the expansion of brown transport required enormous amounts of capital brown transport was a so-called sec_3 as we understand index inc acted as an adviser or broker to messrs hemmings and brown on trading conducted through acli and elms played a similar role on trading conducted through pershing co the name index inc also is used this is another name for the acli transactions mr brown did not receive a notice_of_deficiency for the taxable_year corporation taxable under sec_1371 to the undistributed_taxable_income was included in the gross_income of the shareholders sec_1373 while brown transport generated a large amount of income income taxes on its shareholders substantially reduced the amount of capital they could invest and the needed capital was in part generated from the purported deferral of income_tax generated from the acli and elms transactions accordingly the tax_deferral efforts focused on the tax labilities of messrs brown and hemmings both of whom had transactions with acli and elms the parties have not suggested that there were material differences between the acli and elms programs and consistent with this approach we treat the programs as being substantially_similar in all relevant aspects w paul harris mr harris a certified_public_accountant for brown transport mr brown and the hemmingses primarily handled the acli and elms transactions the acli transactions involved purported straddles of forward contracts for securities issued by the government national mortgage association commonly called ginnie mae the sides of the straddles involved commitments to purchase millions of dollars of these securities the loss legs of the contract straddles would be canceled purportedly giving rise to an ordinary_loss rather than a capital_loss the elms transactions were similar but the underlying securities were treasury bills and the purported trades were transacted with arbitrage management investment co mr hemmings did not understand how the trading programs worked the starting point of these transactions was determining the amount of losses that needed to be generated in order to substantially reduce or eliminate the hemmingses' taxable_income mr harris supplied these figures to acli and or elms mr hemmings was told that he would not make a profit from these transactions and that in return for the fees paid losses would be produced to defer taxes followed by the realization of capital_gains in future years in amounts commensurate with the losses the purpose of the transactions was to shelter income unlike other commodities or financial_instrument transactions mr hemmings was not required to maintain a margin_account and other than the initial fees paid for the program there was no risk of loss from the purported trading also unlike other futures transactions mr hemmings was not consulted when changes were made in these accounts changes in the programs were made under a power_of_attorney held by the sponsor of the programs the hemmingses settled most of the issues involving the taxable years to they conceded the losses claimed from the acli and elms transactions and paid approximately dollar_figure in taxes and interest in deciding to settle the tax issues arising from the acli and elms transactions mr hemmings became convinced that the purported transactions never took place the hemmingses' prosperous days and hard times prior to and during the late 1970's and early 1980's the hemmingses were at least on paper wealthy mr hemmings' salary from brown transport was approximately dollar_figure and he owned stock in brown transport and other assets mrs hemmings owned several parcels of real_property that had a value of approximately dollar_figure the annual income from these properties was between dollar_figure and dollar_figure these properties had been given to her by her father and or inherited from her mother in the hemmingses sold their residence in atlanta for dollar_figure and purchased a residence in north palm beach florida for approximately dollar_figure including remodeling mr hemmings was essentially a workaholic for brown transport mrs hemmings was a housewife and knew nothing about brown transport mr hemmings did not generally discuss financial affairs in detail with her mrs hemmings was aware however that he had investments in other businesses and traded commodities the incomes of both mr and mrs hemmings were deposited into one account from that account mrs hemmings received approximately dollar_figure per month for personal and household expenses if she needed further funds generally they would be deposited in the household account given the wealth of the hemmingses their lifestyle was not lavish and that lifestyle did not change during the acli and elms years as already mentioned the expansion of brown transport required large amounts of money and the funds from mr hemmings' account were used to satisfy that need in part the hemmingses' federal_income_tax returns were prepared by mr harris whose firm was in atlanta mr harris was also the accountant for brown transport and for mrs hemmings' father if mrs hemmings was not available when the returns were due mr hemmings would sign the returns for her with her consent at some time during this period mr hemmings explained that the acli and elms losses were to defer income to a later period mrs hemmings had faith in mr harris and she did not question the tax returns mr hemmings did not explain to her the mechanics of the transactions because he did not understand the mechanics of the transactions himself prior to messrs brown and hemmings had traded with e f hutton co in approximately they opened discretionary trading accounts with conticommodities inc conti mr hemmings traded with conti until when conti liquidated their accounts creating substantial losses in conti sued messrs brown and hemmings and they counterclaimed against conti between and the hemmingses paid approximately dollar_figure in litigation fees in connection with the conti litigation the conti litigation was ultimately settled in the terms of the settlement were placed under seal and cannot be publicly disclosed but as a result of the settlement mrs hemmings received dollar_figure that was immediately transferred to mr hemmings and used to pay his other debts until funds to support the conti litigation came in large part from brown transport in that year however brown transport suffered severe losses and was placed in bankruptcy ultimately the assets of brown transport were liquidated in order to sustain the conti litigation and to pay other debts mr hemmings borrowed money and mr and mrs hemmings sold almost all of their assets they sold their house their furniture the luxury cars the boat the airplane and some jewelry as of the time of the trial mrs hemmings owned one piece of real_estate that had a value of approximately dollar_figure when the residence and mrs hemmings' other properties were sold mr hemmings borrowed the proceeds from mrs hemmings and the proceeds were used to pay debts of mr hemmings and costs of the conti litigation mr hemmings has a negative net_worth erta sec_508 and sec_509 elections during both messrs brown and hemmings maintained accounts at e f hutton co and conti for trading regulated commodity futures accounts some contracts were entered into prior to date and others after that date sec_501 to of the economic_recovery_tax_act_of_1981 erta publaw_97_34 95_stat_172 made certain changes in the taxation of straddle and regulated_futures_contract transactions that were generally applicable to property acquired or positions established after date erta sec_503 sec_508 95_stat_327 however under erta sec_508 95_stat_333 a taxpayer could elect to have the provisions of erta sections stat apply to all regulated_futures_contracts or positions held by the taxpayer on date under erta sec_509 95_stat_333 a taxpayer could elect to have all regulated_futures_contracts held by the taxpayer during a taxable_year that included date marked to market and taxed under erta sec_509 the elections under erta sec_508 and sec_509 are referred to as the transitional rule elections in preparing messrs brown and hemmings' returns for mr harris their accountant was aware of the changes made by erta and the transitional rule elections mr harris however was informed by conti that the trading with conti resulted in losses that precluded any benefit from use of the transitional rule elections as a result messrs brown and hemmings did not make any transitional rule elections on their returns upon examination of the returns respondent disallowed the losses from the conti transactions on the grounds that the transactions were preconceived shams lacking economic_substance further the transactions and losses did not occur or occur in the manner claimed further recognition of the claimed deductions income gains and losses would distort the economic reality of the entire transaction no genuine loss occurred the alleged losses were but one step in a series of integrated transactions and the entire transaction lacked economic reality additionally the claimed deductions and losses are disallowed because of the lack of any profit_motive moreover the claimed deductions and losses are disallowed because they do not clearly reflect income the parties have stipulated that messrs brown and hemmings are not entitled to the losses claimed with respect to the conti transactions since the conti losses have been disallowed messrs brown and hemmings believe that it is now beneficial to invoke either of the transitional rule elections in their petitions messrs brown and hemmings seek to make an election under erta sec_509 by amended petitions filed date messrs brown and hemmings purported to supply information required by erta sec_509 by amendments to the amended petitions filed date messrs brown and hemmings in the alternative seek to make an election under erta sec_508 respondent takes the position that these elections are untimely and invalid charitable_contribution_deduction in mr hemmings owned a 37-foot italian speedboat the boat that he docked at a yacht club in west palm beach florida a boat broker referred to only as don maintained an office at the yacht club don approached mr hemmings on behalf of an unidentified individual the buyer who had expressed an interest in purchasing the boat mr hemmings initially refused to consider any offer don and the buyer persisted in their efforts to obtain the boat and mr hemmings decided to sell don then informed mr hemmings that the buyer wanted to trade boxes of gemstones the gemstones for the boat mr hemmings told don that if don bought the boat and traded it for the gemstones mr hemmings would buy the gemstones from him this course of action eventually was followed at mr hemmings' request don provided an appraisal that indicated a value of approximately dollar_figure for the stones mr hemmings subsequently purchased the gemstones with a dollar_figure cashier's check from citizens southern national bank soon thereafter mr hemmings concerned that he might have been swindled obtained his own appraisal of the value of the gemstones that appraisal was consistent with the other appraisal mr hemmings attempted to sell the gemstones but found no buyers mr hemmings did find dealers willing to sell the gemstones on consignment but he was uncomfortable with this arrangement and instead donated the gemstones to the gospel fellowship association gospel fellowship in on their federal_income_tax return the hemmingses claimed a deduction for a charitable_contribution in the amount of dollar_figure reflecting the alleged value of the gemstones when donated in the notice_of_deficiency issued to the hemmingses for respondent determined that they were not entitled to the claimed charitable_contribution_deduction because they did not establish that they actually acquired the gemstones they had any basis in the gemstones or the gemstones had any value at trial respondent stipulated that the gospel fellowship received the gemstones from petitioner the hemmingses have abandoned their claim that the value of the gemstones was dollar_figure but now contend that the value was dollar_figure innocent spouse discussion the parties agree that mr and mrs hemmings are not entitled to claim the losses resulting from the acli and elms transactions mrs hemmings contends however that she is entitled to relief as a so-called innocent spouse under sec_6013 for the taxable years and for mrs hemmings to prevail she has the burden of establishing that a joint_return was made that there was a substantial_understatement of tax and that the understatement was due to grossly_erroneous_items attributable to mr hemmings that in signing the returns she did not know or have reason to know of the substantial_understatement and taking into account prior to its amendment in sec_6013 only granted innocent spouse relief in cases where the understatement was attributable to omissions of income e g vesco v commissioner tcmemo_1979_374 the years before the court here are and sec_424 of the tax_reform_act_of_1984 division a of the deficit_reduction_act_of_1984 publaw_98_369 98_stat_494 amended sec_6013 to extend to cases where an understatement of income results from a disallowed deduction the amendment applies retroactively to all open years to which the internal_revenue_code of applies all the facts and circumstances it would be inequitable to hold her liable for the deficiencies sec_6013 through d in addition the understatement must exceed percent of her adjusted_gross_income for the preadjustment year sec_6013 respondent concedes that there were joint returns filed that there were substantial understatements attributable to mr hemmings and that the requirements of sec_6013 are met we therefore are faced with the questions whether the acli and elms deductions are grossly_erroneous_items whether mrs hemmings knew or had reason to know of the substantial understatements and whether it would be inequitable to hold her liable for the resulting deficiencies a grossly_erroneous_items not all disallowed deductions are grossly_erroneous_items 86_tc_758 the phrase includes any claim of a deduction in an amount for which there is no basis in fact or law sec_6013 a deduction has no basis in fact where the transaction never took place and has no basis in law where no substantial legal argument can be made to support its deductibility douglas v commissioner supra pincite mr and mrs hemmings claimed deductions for losses and respondent disallowed the deductions in this case on the grounds inter alia that they had no basis in fact and no basis in law the transactions were shams and or were not bona_fide mr and mrs hemmings filed petitions in which it is alleged that the transactions were not shams and were bona_fide in the answers respondent denied these allegations once sec_6013 was raised the positions of the parties underwent a radical metamorphosis on one hand mrs hemmings argues that these transactions are similar to those encountered in 89_tc_849 affd 904_f2d_1011 5th cir affd on other issues 501_us_868 where the court determined that transactions involving straddles of ginnie maes and other financial instruments were illusory fictitious and not bona_fide respondent on the other hand does not seek to characterize the transactions but rather takes the position that mrs hemmings has not shown that the transactions are of the nature of those discussed in freytag in freytag the court found that the first western government securities first western trading program involving straddles of forward contracts was not bona_fide this finding was based on a number of gremlins in the program among the more salient gremlins were the following the customers' out-of-pocket losses were limited to the amounts paid the amounts paid to the so- called margin_account determined the fees paid the starting point for the alleged trading program was the amount of tax losses that were requested by the customer the lack of communication between first western and the customer and the closings of the legs were done by cancellations and assignments of the contracts freytag v commissioner t c pincite we also determined that even if the transactions were bona_fide the primary motivation for entering into the transactions was not for economic profit id pincite the testimony of messrs hemmings and harris reveals many of the same gremlins in the acli and elms programs furthermore mr hemmings testified that the sole reason for entering into the transactions was to defer the bites of income taxes while mr harris suggested that there were other economic reasons for entering into the transactions he could not explain how apart from the purported tax_deferral the programs were economically viable mrs hemmings has the burden of establishing that the transactions were grossly erroneous while that burden never shifts at this point it seems to us that she has established a prima facie case that the transactions were not bona_fide and would not be recognized and the burden of going forward is on respondent see 85_tc_535 respondent introduced no evidence to suggest that either the gremlins were not present or that the transactions were primarily driven by economic motives given the state of these records on brief respondent argues that the testimony of david aughtry was insufficient to establish the nature of these we conclude that the acli and elms transactions in this case were not bona_fide and that the primary motive for entering into the transactions was not for economic profit but rather for tax purposes as such the transactions had no basis in fact or law and fall within the ambit of being grossly_erroneous_items in reaching this conclusion we recognize that in stoller v commissioner tcmemo_1990_659 affd in part and revd in part 994_f2d_855 d c cir supplemented 3_f3d_1576 d c cir the court recognized certain straddle transactions wherein some of the same considerations or gremlins were present it is important to note however that respondent's expert in that case conceded that the transactions were bona_fide mrs hemmings has made no such concession respondent also argues that this case is controlled by 98_tc_28 in russo this court denied petitioner wife's motion to amend the petition to raise the sec_6013 innocent spouse defense the deficiency resulted transactions to a great extent we agree but we have not based our conclusion on mr aughtry's testimony rather we focus on the facts concerning the transactions testified to by messrs hemmings and harris these testimonies are not controverted respondent contends that since mr and mrs hemmings were allowed deductions for some of the acli and elms transactions in the settlement the transactions must have had substance we do not know the considerations that brought forth the settlement agreement but to a certain extent in complex and multi-issue cases such as these there is a certain amount of horse trading that may produce peculiar results this is particularly true where the acli and elms transactions are not the only issues from straddle transactions losses discussed in 87_tc_1087 in disallowing those losses we assumed that the commodity options and futures contracts which petitioners entered into were actual contracts thus we are here focusing our attention on a question of law id pincite consistent with this in russo we held inter alia that the losses claimed were not grossly_erroneous_items because they were not without basis in law or fact but rather the losses claimed were not 'intended' by the relevant code sections and were not allowable under the rationale of 293_us_465 russo v commissioner supra pincite that situation is distinctly different from here where the evidence indicates that these transactions were not bona_fide and had no basis in fact b lack of knowledge and or reason to know mrs hemmings must establish that she did not know and had no reason to know that the deductions gave rise to the 87_tc_1087 was affd sub nom 945_f2d_344 10th cir affd sub nom 897_f2d_915 8th cir affd sub nom 884_f2d_959 7th cir affd sub nom 870_f2d_21 1st cir affd sub nom freidman v commissioner 869_f2d_785 4th cir affd sub nom 865_f2d_1088 9th cir affd sub nom 865_f2d_97 6th cir affd sub nom 864_f2d_1214 5th cir affd sub nom 862_f2d_1486 11th cir affd sub nom 861_f2d_494 7th cir affd sub nom 854_f2d_755 5th cir substantial understatements of tax sec_6013 it does not seem disputed that mrs hemmings did not know of the substantial understatements rather the dispute focuses on whether she had reason to know in 18_f3d_1521 11th cir revg tcmemo_1991_463 the court_of_appeals for the eleventh circuit to which an appeal in this case would lie observed a spouse has reason to know if a reasonably prudent taxpayer under the circumstances of the spouse at the time of signing the return could be expected to know that the tax_liability stated was erroneous or that further investigation was warranted the courts have recognized several factors that are relevant in determining the reason to know including the alleged innocent spouse's level of education the spouse's involvement in the family's business and financial affairs the presence of expenditures that appear lavish or unusual when compared to the family's past levels of income standard of income and spending patterns and the culpable spouse's evasiveness and deceit concerning the couple's finances see also 53_f3d_523 2d cir affg in part and revg and remanding in part tcmemo_1993_ jacoby v commissioner tcmemo_1996_477 while mrs hemmings does have a college education there was nothing in her education that would or should have alerted her to the pitfalls of this situation she was not educated in any financial or business disciplines there were no major differences--before during or after the period in which these deductions were claimed--in the hemmingses' lifestyle for people with their wealth their lifestyle was comfortable but not exorbitant more important mrs hemmings played no role in the family's business and or investments she did not even control the income from her assets while she was not subject_to any abuse it is obvious that mr hemmings totally dominated the financial side of the marriage it is true that mr hemmings did not attempt to deceive her and told her that the losses were part of a tax_deferral strategy but she also relied on mr harris who was a certified_public_accountant and had prepared the hemmingses' and mr brown's tax returns in the past in this regard we note that the hemmingses' tax returns are extremely complex in which large gains and losses were reported for other trading activities considering all of the circumstances concerning these returns we do not believe that mrs hemmings had any reason to know that there were substantial understatements of tax on these returns c equitable considerations the final question is whether taking into account the facts and circumstances it would be inequitable to hold mrs hemmings liable for deficiencies attributable to the substantial understatements sec_6013 we are primarily concerned whether mrs hemmings significantly benefited from the erroneous items 93_tc_434 see also sec_1 b income_tax regs normal support measured by the circumstances of the parties is not a significant benefit 93_tc_672 sec_1 b income_tax regs unusual support and receipt of property however would constitute a significant benefit see s rept pincite 1971_1_cb_606 in the instant cases there is no evidence that mrs hemmings derived any benefits from the understatements generated by the acli and elms transactions the benefits such as they were inured to mr hemmings mr brown and brown transport when we look at the bottom line mrs hemmings has suffered a severe financial hemorrhage prior to and during the acli and elms period she had assets valued at approximately dollar_figure none of these assets were derived from the tax savings currently she has assets valued at approximately dollar_figure it may be that she also has notes from her husband totaling dollar_figure million for moneys lent to him her husband however has a negative net_worth and while the notes may not be valueless their value is highly suspect we conclude that it would be inequitable to hold mrs hemmings liable for the underpayments attributable to the acli and elms transactions in sum we find that mrs hemmings satisfies the requirements of sec_6013 and qualifies as an innocent spouse erta sec_508 and sec_509 sec_1256 was enacted by erta sec_508 and sec_509 95_stat_333 sec_1256 generally provides inter alia that regulated_futures_contracts must be marked to market on the last business_day of the taxable_year and any gain_or_loss on those contracts shall be treated as a 40-percent short-term_capital_gain or loss and a 60-percent long-term_capital_gain or loss sec_1256 applies to all positions acquired after date erta sec_508 95_stat_333 unless an election was made under sec_508 or sec_509 of erta collectively the transitional rule elections the law in effect prior to the enactment of sec_1256 applied to all regulated_futures_contracts acquired on or before date pre-june contracts sec_5c and 5c temporary income_tax regs fed reg date dollar_figure the deadline for an election under sec_509 of erta was established by congress in erta sec_509 95_stat_334 congress deferred to the secretary_of_the_treasury the secretary to set the time limit on the exercise of an elective choice under erta sec_508 95_stat_333 and the secretary established the time limit in sec_5c b temporary income_tax regs fed reg date both transitional rule elections were required to be made by the due_date including extensions of the taxpayer's federal_income_tax return for the taxable_year that included date sec_5c and 5c temporary income_tax regs fed reg date remain in effect until superseded by final regulations on this subject t d 1982_2_cb_196 no final regulations have been issued after considering the merits of the transitional rule elections mr brown and mr hemmings collectively petitioners filed their federal_income_tax returns without making either of the elections the reporting of the pre-june positions reflected that choice petitioners by amended petitions now seek to alter that choice long after the deadline for filing such elections contained in the statutes and regulations where congress has set an explicit time limit for making an election extending the time beyond the limits prescribed is a legislative not a 311_us_55 see also 314_us_459 585_f2d_436 10th cir vacating and remanding 65_tc_1034 44_tc_485 affd 375_f2d_662 6th cir taylor v commissioner tcmemo_1987_399 welsh v united_states cl_ct accordingly petitioners' untimely elections under erta sec_509 cannot be given effect and we turn to petitioners' untimely elections under erta sec_508 in contrast to the deference afforded congressionally created time limits the adherence to administratively created time limits is not always mandated even where that time limit is created pursuant to a congressional delegation of authority see 60_tc_917 petitioners assert that their untimely elections should be respected because their original failure to make the elections was based on a material mistake of fact and their untimely elections should be recognized petitioners rely on 200_f2d_592 5th cir revg 15_tc_850 and 97_tc_632 dollar_figure plumb v commissioner supra is inapposite in plumb this court held that a taxpayer who attempted to make an election that was not available under the law had made no election and should be treated as such petitioners originally chose between two legally available alternatives thus plumb does not provide a basis for disregarding their original decision not to make elections under erta sec_508 cf 99_f3d_1042 11th cir 17_f3d_805 5th cir in 15_tc_850 revd 200_f2d_592 5th cir the parties stipulated that taxpayers have been allowed to make an election that did not literally comply with certain procedural requirements governing the time provided for making the election see eg 67_tc_1071 60_tc_917 such decisions generally conclude that the elections were timely relying on substantial compliance with the procedural requirements within the time limit for making the election an expression of intent to make the election within the time limit or at least a lack of an election against or conduct that is inconsistent with the position the taxpayer ultimately did adopt see eg 81_tc_709 taylor v commissioner supra dougherty v commissioner supra petitioners do not assert that their elections were timely under this line of cases the taxpayers relied on an understated corporate earned surplus figure as shown by an audit of certified public accountants in making an election to liquidate under sec_112 of the internal_revenue_code_of_1939 and the actual earned surplus figure was more than times the figure relied on under these circumstances the court_of_appeals for the fifth circuit held that the election could be withdrawn on the ground that it was based on a material mistake of fact meyer's estate v commissioner f 2d pincite while this court has not adopted the reasoning of meyer's estate v commissioner f 2d pincite see johnson v commissioner tcmemo_1991_645 affd without published opinion 989_f2d_484 1st cir an appeal in this case lies to the court_of_appeals for the eleventh circuit in which meyer's estate is precedentdollar_figure nonetheless if petitioners are to be allowed to make elections at this time in reliance upon meyer's estate they must establish that their original elections were based upon a material mistake of fact and not a mistake of law rule a 643_f2d_234 5th cir it is one thing to allege simply that there was a mistake in regarding the conti losses a sec_12 as expressed in 661_f2d_1206 11th cir the court_of_appeals for the eleventh circuit follows precedent of those cases decided by the court_of_appeals for the fifth circuit prior to date deductible it is not clear however whether this mistake was based on an erroneous conclusion of fact or law for example if the conti transactions never took place ie they were factual shams it is arguable the mistake was predicated on an erroneous factual conclusion on the other hand if the transactions did take place but would not be recognized because they were not entered into primarily for profit the mistake was not one of fact but of the legal consequences of the facts see eg 904_f2d_1011 5th cir affd on other issues 501_us_868 affg 89_tc_849 364_f2d_734 2d cir affg 44_tc_284 with the records that we have petitioners concede that the conti transactions have no effect for tax purposes and petitioners will not recognize any gains losses income or expenses arising from transactions in non-regulated government securities traded by conti but we do not know the basis of this concession petitioners have consistently maintained that a great number of the conti transactions actually took place further while petitioners' cases in the multi-district litigation involving conti were settled the court there found that petitioners could not identify so-called bad or sham transactions in re conticommodity services 733_fsupp_1555 n d ill revd on other issues sub nom 976_f2d_1104 7th cir petitioners here face some of the same problems that mrs hemmings faced with respect to the acli and elms transactions but we note that mr hemmings testified that his trading with e f hutton co and conti was distinctly different from his trading with acli and elms as discussed supra moreover there is no evidence in this record that the conti trading suffered from the same gremlins that were present in the acli and elms alleged trading cf freytag v commissioner supra we conclude that petitioners have not shown that their elections when the returns were filed were based on a material mistake of fact and accordingly they are not entitled to abandon their original choice and make untimely elections under erta sec_508 or sec_509 we apply the general_rule that a taxpayer who makes an elective choice is bound by that choice 78_tc_1093 charitable_contribution although this is a tale seemingly scripted by the ghost of damon runyon respondent concedes that the gemstones exist and were donated to the gospel mission while the tale seems farfetched there are some gems of truth with which we must deal in our findings_of_fact we have outlined the rather bizarre genesis of acquiring the gems and while that genesis is bizarre mr hemmings' testimony to that effect corroborated by other evidence appeared to be trustworthy thus we proceed to determine the value of the gemstones sec_1_170a-1 income_tax regs states that except for certain adjustments not relevant here a charitable_contribution of property is to be valued at the fair_market_value of the property at the time of the contribution fair_market_value is defined as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having a reasonable knowledge of relevant facts sec_1_170a-1 income_tax regs a sale of the same property within a short_period of time prior to the valuation_date has been described as reliable evidence of value 84_tc_722 39_f2d_159 d kan respondent argues that mr hemmings has not established the fair_market_value of the gemstones on the date of contribution mr hemmings does not rely on either of the appraisals other than to corroborate the facts concerning his acquiring the gems in determining the amount of a charitable_contribution of property the fair_market_value of the property must be reduced by inter alia the amount of gain which would not have been long-term_capital_gain if the property contributed had been sold by the taxpayer at its fair_market_value at the time of contribution sec_170 sec_1_170a-1 income_tax regs the hemmingses do not assert that the fair_market_value of the gemstones at the time of contribution exceeded their basis dollar_figure to the extent the fair_market_value did exceed basis such excess would have no impact on the amount of the allowable charitable_contribution_deduction because of the aforementioned rule rather he contends that he has established the cost and that the cost approximates the fair_market_value on the date of contribution mr hemmings' merrill lynch cash management account shows a check written on date to c s national bank14 for dollar_figure for a cashier's check used to purchase the gemstones the statement indicates that his check cleared days later the two appraisals introduced into evidence bore dates shortly before the date purchase and shortly after that date and are consistent with mr hemmings' testimony we conclude that mr hemmings paid dollar_figure for the purchase of the gemstones on date and are left to decide whether this figure should be accepted as the fair_market_value of the gemstones on the date of contribution respondent agrees that a sale of the same property within a short_period of time before the date of contribution may constitute the best evidence of the fair_market_value respondent contends however that the purchase of the gems from don was not an arm's-length_transaction noting the disparity in value between the appraisals and the purchase_price and that the purchase of the property did not occur within the requisite temporal proximity to adequately establish the fair_market_value of the gemstones on the date of contribution the transcript refers to the cns national bank this is a typographical error respondent's contention that the purchase of the gemstones was not an arm's-length_transaction is not supported by the record mr hemmings and don were no more than business acquaintances and there is no reason to believe that either intended to confer any benefit on the other by paying more or less than the fair consideration in the exchange turning to the proximity of the purchase date to the date of gift in 337_f2d_432 7th cir affg tcmemo_1963_244 the court found that the purchase_price of jewelry over years prior to the contribution was sufficient to establish the fair_market_value of the jewelry on the date of contribution in the absence of convincing evidence to the contrary in 294_f2d_808 5th cir the court found that the purchase_price of land years prior to its condemnation was evidence of its fair_market_value on the date of condemnation similarly in 336_f2d_646 6th cir the court held that a comparable sale of land in constituted evidence of the fair_market_value of the land condemned in respondent has not introduced any evidence of the fair_market_value of the gemstones on the date of contribution nor put forth any reason to believe the value of the gemstones diminished between the date of purchase and the date of contribution gemstones are durable assets not easily susceptible to diminution in value due to wear_and_tear in the absence of any evidence to the contrary we conclude that the fair_market_value of the gemstones on the date of contribution was dollar_figure the purchase_price of the gemstones to reflect our conclusions and the concessions of the parties decisions will be entered under rule
